MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                     FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                      Nov 06 2019, 10:54 am

court except for the purpose of establishing                               CLERK
                                                                       Indiana Supreme Court
the defense of res judicata, collateral                                   Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
A. David Hutson                                         Curtis T. Hill, Jr.
Hutson Legal                                            Attorney General of Indiana
Jeffersonville, Indiana
                                                        Ian McLean
                                                        Supervising Deputy Attorney
                                                        General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Buddy Lee Wright,                                       November 6, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-1237
        v.                                              Appeal from the
                                                        Clark Circuit Court
State of Indiana,                                       The Honorable
Appellee-Plaintiff                                      Bradley B. Jacobs, Judge
                                                        Trial Court Cause No.
                                                        10C02-1504-F5-61



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1237 | November 6, 2019               Page 1 of 9
                                          Case Summary
[1]   Buddy Lee Wright pled guilty to Level 5 felony dealing in marijuana, and the

      trial court sentenced him to three years, with eighteen months executed on

      community corrections and eighteen months suspended to probation. When

      Wright later violated the terms of his community-corrections placement, the

      trial court ordered him to serve all three years (minus credit for time served) in

      the Indiana Department of Correction. Wright now appeals, arguing that the

      trial court erred in ordering him to serve all three years in the DOC because it

      mistakenly believed that this was its only option. Because the record shows that

      the trial court did not believe that its only option was to commit Wright to the

      DOC for all three years, we affirm.



                            Facts and Procedural History
[2]   In April 2015, the State charged Wright with several marijuana-related offenses,

      including Level 5 felony dealing in marijuana. Wright was released on his own

      recognizance. Appellant’s App. Vol. II p. 3. On December 16, 2015, Wright

      failed to appear for a status conference, and a warrant was issued for his arrest.


[3]   As it turned out, the reason Wright did not appear for the status conference on

      December 16 was because the State of Kansas charged him on December 8

      with felony distributing marijuana. Id. at 66. Wright was convicted, and in

      March 2016 a Kansas trial court sentenced him to eighteen months in prison

      and twenty-four months of probation. Id. at 30, 66. Thereafter, Wright asked


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1237 | November 6, 2019   Page 2 of 9
      the State of Indiana to extradite him so that he could resolve this case. Id. at 30.

      In May 2016, the trial court ordered the Clark County Sheriff to transport

      Wright from the Stockton Correctional Facility in Stockton, Kansas, to the

      Clark County Jail. Id. at 32.1 After Wright was returned to Indiana, the

      warrant for his arrest was recalled, and he bonded out at some point. Id. at 33,

      42.


[4]   Thereafter, in January 2017, Wright and the State entered into a plea

      agreement, which provided that Wright would plead guilty to Level 5 felony

      dealing in marijuana, and the State would dismiss the remaining charges. The

      agreement also provided that Wright’s sentence would be three years, with

      eighteen months executed to be served on “Home Incarceration through

      Community Corrections” and eighteen months suspended to probation. Id. at

      43. The following month, the trial court accepted Wright’s guilty plea, entered

      judgment of conviction, and set sentencing for August 2017. Id. at 47.


[5]   After numerous continuances, the sentencing hearing was reset to May 30,

      2018. The day before, Wright requested a continuance because he had been

      injured in a car accident in Louisville in which two people were killed. The

      sentencing hearing was reset to August 9. At the sentencing hearing, the trial

      court, in accordance with the plea agreement, sentenced Wright to three years,

      with eighteen months executed on “Home Incarceration through Clark County



      1
        It appears that Wright was discharged from parole in the Kansas case in June 2018. Appellant’s App. Vol.
      II p. 66.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1237 | November 6, 2019                Page 3 of 9
      Community Corrections” and eighteen months suspended to probation. Id. at

      81, 83.


[6]   At a review hearing a few days later, Wright was granted a furlough until

      August 29 so that he could continue his medical treatment. Id. at 13. On

      September 10, the State filed a petition to revoke Wright’s community-

      corrections placement for failing “to report to Community Corrections for

      executed sentence after being granted furlough from court on 8/13/2018.” Id.

      at 86. A warrant was issued for Wright’s arrest, and Wright was arrested

      approximately three months later on December 12, 2018. At the initial hearing

      on the revocation petition, the trial court released Wright on his own

      recognizance, ordered him to report to community corrections the next day,

      and set a revocation hearing for January 22, 2019. Tr. pp. 7-8.


[7]   Wright, however, did not appear at the January 22 revocation hearing because

      he was arrested on December 21 on “reckless homicide” charges that had been

      filed against him in Kentucky for the May 2018 car accident that killed two

      people. Id. at 9, 13, 19-20. The court issued a warrant for Wright’s arrest.


[8]   Although the details aren’t clear, it appears that on March 30, 2019, Wright was

      extradited from Kentucky to resolve this case. Id. at 10, 19. An updated risk

      assessment was completed, and Clark County Community Corrections

      determined that Wright did not qualify for community corrections because of

      his high-risk score on the assessment; his “failed attempts with community-

      based placement,” including unpaid fees of $965; and the fact that he had a


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1237 | November 6, 2019   Page 4 of 9
      “pending warrant out of Floyd County Superior Court II.”2 Appellant’s App.

      Vol. II p. 111.


[9]   The revocation hearing was held in April. At the beginning of the hearing,

      defense counsel told the trial court that Wright was going to admit to violating

      the terms of his community-corrections placement. The court then advised

      Wright as follows:


              Alright, Mr. Wright you understand that when you admit to the
              violation, I can revoke all of your time and refer you to DOC, or
              I can send you back to Community Corrections. That’s where
              you were and that’s really my only two options, releasing you to
              probation is not an option today. You understand that without
              an agreement I can do anything in that range there . . . .


      Tr. p. 16. After Wright acknowledged what the court said, he admitted that he

      violated the terms of his community-corrections placement. Id. at 18. The

      hearing then turned to sanctions. The State requested “full revocation of

      [Wright’s] sentence” because of Clark County Community Corrections’

      determination that he no longer qualified. Id. Defense counsel then presented

      testimony from Wright, who explained that he didn’t report to community

      corrections in August 2018 because he “misunderstood” when he was supposed

      to report back. Id. at 21. He testified that he knew a warrant had been issued




      2
        On August 2, 2018, Wright was charged with Class A misdemeanor driving while suspended (elevated due
      to a previous conviction). See 22D02-1808-CM-1567. He pled guilty in August 2019 and was sentenced to
      thirty days.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1237 | November 6, 2019            Page 5 of 9
for his arrest in September, but he decided to go back to work in order to “get

money together for counsel.” Id. at 20. But when that plan didn’t work out, he

turned himself in on the warrant in December 2018. Finally, Wright

acknowledged that the reckless-homicide case against him was still pending in

Kentucky.3 Defense counsel asked the trial court to give Wright “another

chance in Community Corrections.” Id. at 22. In response to this request, the

trial court observed that Wright had not been “sincere about getting stuff

straightened out.” Id. at 23. The court elaborated:


        He was in custody. We cut him loose. And from what we’ve
        seen he’s consistently . . . fallen short. I’m not gonna order him
        back to Community Corrections over the objection of
        Community Corrections. That would be irresponsible. Mr.
        Wright I’ve got you with [three years] left to serve. What I’m
        gonna do is order that . . . the [three years] be served in custody.
        But I’ll give you credit time . . . .


Id. at 23-24. When defense counsel started calculating credit time, the trial

court interjected:


        If you give me the dates I’ll approve as generous as I can with the
        direction of the State, but I can’t do anything other than impose
        the order of executed sentence to be sent to the Department of
        Correction[]. When everything else gets straightened out I’m
        gonna order purposeful incarceration.




3
 We do not know the current status of the Kentucky case. On appeal, Wright does not acknowledge that he
was charged in Kentucky for the May 2018 car accident.

Court of Appeals of Indiana | Memorandum Decision 19A-CR-1237 | November 6, 2019             Page 6 of 9
       Id. at 24.


[10]   Wright now appeals.



                                 Discussion and Decision
[11]   Wright contends that the trial court’s decision to order him to serve all three

       years in the DOC was based on its “misinterpretation” of Indiana Code section

       35-38-2.6-5 that its “only option” was “to order him to serve the entirety of both

       the community corrections portion of his sentence and the suspended portion of

       his sentence.” Appellant’s Br. p. 8. Wright asserts that had the trial court

       known that it could have ordered him to serve less than all three years in the

       DOC, it might have done so.


[12]   Indiana Code section 35-38-2.6-5 authorizes a community-corrections director

       to choose among the following courses of action when a defendant, like Wright,

       violates the terms of his placement:


               (1) Change the terms of the placement.


               (2) Continue the placement.


               (3) Reassign a person assigned to a specific community
               corrections program to a different community corrections
               program.


               (4) Request that the court revoke the placement and commit the
               person to the county jail or department of correction for the
               remainder of the person’s sentence.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1237 | November 6, 2019   Page 7 of 9
       Here, the record shows that the trial court did not believe that its only option

       was to commit Wright to the DOC for all three years; rather, the court

       determined that three years was an appropriate sanction given the facts of the

       case.


[13]   At the revocation hearing, when defense counsel told the trial court that Wright

       was going to admit to violating community corrections, the trial court advised

       Wright that without an agreement, it could revoke “all” of his time and send

       him to the DOC, send him back to community corrections, or do “anything in

       that range.” Tr. p. 16. This is a clear indication that the trial court knew that it

       had options other than ordering Wright to serve all three years in the DOC.

       After Wright testified and requested that he be returned to community

       corrections, the trial court said no because Wright had not been “sincere about

       getting stuff straightened out.” Id. at 23. The court elaborated, “He was in

       custody. We cut him loose. And from what we’ve seen he’s consistently . . .

       fallen short.” Id. As detailed above, the record confirms that Wright has

       “fallen short.” Since Wright was released on his own recognizance in April

       2015 in this case, he has been charged with crimes in two other states and Floyd

       County, served time in prison in Kansas, and been incarcerated in Kentucky.

       Notably, Wright does not acknowledge any of these events on appeal. Because

       the record reflects that the trial court ordered Wright to serve all three years in

       the DOC not because of a misunderstanding of its options but rather because of

       the facts in this case, we affirm the trial court.


[14]   Affirmed.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1237 | November 6, 2019   Page 8 of 9
Riley, J., and Bradford, J., concur.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1237 | November 6, 2019   Page 9 of 9